Citation Nr: 1823591	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-43 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a left elbow injury. 

2.  Entitlement to service connection for a lumbosacral spine disability.  

3.  Entitlement to service connection for a right hip disability, to include as secondary to claimed lumbosacral spine disability. 

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

5.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from July 1992 to March 1997. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In June 2017, the Veteran testified in a hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The issues of entitlement to service connection for a right hip disability, GERD, and a skin disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In August 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim for service connection for a left elbow disability.

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a back disability that is directly related to active service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for a left elbow disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§5103 , 5103A (2011); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§5103 , 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (2012); 38 C.F.R. § 3.159 (b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in October 2011 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. §5103A  (2012); 38 C.F.R. §3.159(c) (2017). The service medical records have been associated with the claims file. All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran. Green v. Derwinski, 1 Vet. App. 121(1991).  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has been provided with VA examinations with regard to those claimed being decided.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision. 38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Left Elbow Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2017).

The Veteran's representative, in an August 2017 statement, requested to withdraw the claim for service connection for a left elbow disability.  Therefore, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review that issue and it is dismissed.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  

Lumbosacral Spine Disability

The Veteran claims that a currently diagnosed back disability, to include degenerative arthritis of the lumbar spine and spondylolysis, are due to incidents of active service.  Specifically, the Veteran asserts that he began having lower back pain during service and such pain persisted after service until the present.  He claims that injury was caused by the nature of his work during his active service, which included heavy lifting, and long hauls driving heavy trucks and vehicles.  The Board finds, the evidence of record, to include the service medical records, lay statements, and VA and private examinations, is at least in equipoise, and concludes that it is at least as likely as not that the Veteran's lumbosacral spine disability was caused by or is etiologically related to active service.  Therefore, the claim for service connection for a lumbosacral spine disability must be granted. 

A review of the service medical records shows that the Veteran complained of and was treated for back pain during service.  Specifically, an October 1996 service medical record noted lower back pain that affected the ability to move.  The Veteran was noted to have no limitation of range of motion, and was diagnosed with possible strain.  The Veteran was put on profile, with limited physical training and no overhead work for four days.  Post-service medical records do not show any treatment or complaints of back pain until several years after separation.  

However, in the Veteran's initial claim, and in subsequent lay statements from the Veteran, he has consistently asserted that his back pain and disability began in service, specifically noting that he continued to experience back pain during service, and started seeing a chiropractor shortly after leaving service.  During a hearing before the undersigned Veterans Law Judge, the Veteran continued noting that his back condition had progressed from his time in service, and has been receiving treatment for such a condition since his separation.  The Veteran has submitted several lay statements from himself, his spouse, and his mother, who have all attested to the development of the Veteran's back issues during active service, until the present.  Those lay statements include consistent statements noting that the Veteran was very active prior to service with no indications of any back pain or injuries until he entered service.  

VA conducted examinations were conducted in June 2012 and November 2014 to determine the etiology of the claimed back disability.  In the June 2012 opinion, the Veteran was diagnosed with Scheuermann's Disease and spondylosis of the lumbar spine, with X-Ray evidence of mild degenerative disc disease.  The examiner ultimately noted that the Veteran's Scheuermann's Disease was less likely than not due to any incident of active service.  As a rationale, the examiner noted that disease was a congenital disease developed during childhood and pre-dated the Veteran's service, and therefore was not etiologically related to any aspect of active service.  

A November 2014 VA examination diagnosed degenerative arthritis of the lumbar spine and lumbosacral strain.  The examiner, after noting review of the medical history, to include in-service and post-service medical records, and lay statements, concluded that the Veteran's back disability was not etiologically related to any aspect of active service.  The examiner ultimately noted a rationale that there was no evidence that the Veteran's in service strain was chronic, to include no notation on the Veteran's separation examination; and that there was no evidence that any back condition persisted from active service.  The examiner relied exclusively on the lack of medical treatment records after separation as basis for rejecting any potential nexus between the Veteran's current back disabilities and his active service.  

In a July 2017 statement from the Veteran's long time treating physician, A.W., noted that the Veteran's current back condition, to include this arthritis, was as likely as not related to the activities during his service.  The examiner explicitly noted analysis of the Veteran's service medical records and a history of treating the Veteran's back for the last fifteen years.  The examiner noted that based on that treatment history and the physical requirements of the Veteran's in-service duties, that those conditions, to include the Veteran's Scheuermann's kyphosis, was due to active service.  The treating physician also noted that even considering the Veteran's Scheuermann's disease, that can, and was, in the case of the Veteran's back disability, aggravated by activities of the Veteran's active service. 

The Board finds that the positive and negative evidence regarding the Veteran's claim to be at least in equipoise, or of equal probative weight.  The Board finds that, while the two VA examiners' opinions constitute evidence that weighs against the claim, the Board has assigned those opinions less probative value.  Notably, the first June 2012 examiner's opinion is incomplete.  The examiner only addressed Scheuermann's disease, noting that is preexisted service, while providing no conclusion with regards to the diagnosed degenerative arthritis.  Additionally, as the Veteran's representative noted, the examiner used a Wikipedia article as basis for concluding that condition arose during childhood.  The Board finds that basis to be limited at best, as the opinion provided no evidence from competent medical treatises or publications to corroborate the medical conclusion.  

Even considering the basis for that opinion that the Veteran's condition developed prior to service, during his childhood, the Board finds that finding is again incomplete.  Specifically, the Veteran's entrance examination upon entering service noted no indication of a back disability, the Veteran has explicitly denied any back issues or injures prior to service.  The Veteran is presumed to be sound of health upon examination, acceptance, and entrance to service.  38 C.F.R. § 3.304 (b)(2017); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (2003), 69 Fed. Reg. 25178 (2004); Horn v. Shinseki, 25 Vet. App. 231 (2012) (even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness).  In order to rebut the presumption of soundness, it must be shown by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  38 C.F.R. §3.304(b) (2017); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, when the presumption of soundness condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231(2012). The Board notes that the VA examiner's opinion does not rise to the level of certainty required to rebut the presumption of soundness, and therefore, the analysis and conclusion are incomplete, and of limited probative value.  

Likewise, with the November 2014 VA examination, the Board finds that the entirety of the conclusion was based on the fact that there was no medical evidence of any disability directly after service, until several years later.  However,  the examiner does not seem to consider the Veteran's and others' lay statements with regard to continued symptoms throughout service, and receiving treatment shortly after service.  Therefore, the Board finds that opinion that does not explicitly discuss the Veteran's credible and competent complaints of symptoms related to his continued back disability is again of limited probative value. 

The Board finds that the June 2017 private opinion to be highly probative in providing a comprehensive analysis of the Veteran's back condition, to include a positive nexus opinion etiologically connecting such back disability to his active service.  The private opinion is not only comprehensive in rationale, but also is based on the knowledge of a physician who has treated the Veteran's condition for more than fifteen years.  The Board finds that nexus opinion to be highly probative and dispositive of the claim for service connection. 

Accordingly, the Board finds that the evidence is, at the very least, in relative equipoise.  Therefore, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for a lumbosacral spine disability.  38 U.S.C.A. § 5107  (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal for entitlement to service connection for a left elbow disability is dismissed.

Entitlement to service connection for a lumbosacral spine disability is granted. 


REMAND

The Board finds that additional development is required for the remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

The Board notes that the Veteran has not been provided a VA examination with regard to the claims for service connection for right hip, GERD, and skin disabilities.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A (d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection for a right hip disability, during the Board hearing, the Veteran claimed that right hip disability was related to a lumbosacral spine disability, for which service connection has been established by this decision.  However, the Veteran has not been provided a VA examination specific to the claimed hip disability and any possible relationship to a service-connected back disability.  The Veteran has provided several lay statements from his family, to include testimony before undersigned, noting that his right hip disability arose during the same time as his back disability developed during, and shortly after service.  The Board finds that while the lay statements from the Veteran and his family may not be competent to be dispositive of the claims, those statements are sufficient to overcome the low threshold necessary to trigger VA's duty to provide an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that there is sufficient evidence of record to trigger the VA's duty to provide an examination to determine the nature and etiology of GERD and skin disabilities.  The service medical records show several instances during service where the Veteran was treated for, or was noted to have complained about symptoms related to both claimed disabilities.  Therefore, the Board finds that as the Veteran is competent to speak to such observable symptoms related to a skin condition on his forearms, and symptomatology related to GERD, the Board finds that the evidence is again sufficient to overcome the low threshold necessary to trigger the duty to assist by providing an examination.  McLendon. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran.

3.  Then, schedule the Veteran for a VA examination of a claimed right hip disability, to assess the nature and etiology of any diagnosed disability.  The examiner must review the claims file and should note that review in the report.  The examiner should opine whether it is as likely as not (50 percent or greater) that any diagnosed right hip disability is related to active service or any incident of active service.  The examiner should also opine whether it is as likely as not (50 percent or greater) that any diagnosed right hip disability is etiologically related to or caused by any service-connected disability, to include a service-connected back disability, or any treatment for service-connected disabilities.  The examiner should also opine whether it is as likely as not (50 percent or greater) that any diagnosed right hip disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, to include a service-connected back disability, or any treatment for service-connected disabilities.  A complete rationale for any opinion expressed should be included in the examination report.

4.  Then, schedule the Veteran for VA examination to determine the nature and etiology of any disabilities related to claimed GERD, or any related gastrointestinal disability.  The examiner must review the claims file and should note that review in the report.  The examiner must explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by the Veteran.  The examiner should opine whether is at least as likely as not (50 percent or greater probability) any currently diagnosed gastrointestinal disability is related to service or any event, injury, or disease during service.  The examiner should also opine whether is at least as likely as not (50 percent or greater probability) any currently diagnosed gastrointestinal disability is due to or the result of any service-connected disability, or medication used to treat any service-connected disability.  The examiner should further opine whether is at least as likely as not (50 percent or greater probability) any currently diagnosed gastrointestinal disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, or medication used to treat any service-connected disability. 

5.  Then, schedule the Veteran for VA examination to determine the nature and etiology of any skin disability.  The examiner must review the claims file and should note that review in the report.  The examiner must explain the rationale for any opinion offered.  The examiner must consider lay reports from the Veteran and the pertinent medical evidence, including medical literature submitted by the Veteran.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed skin disability is related to service or any event, injury, or disease during service.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


